NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

WLADIMER JOHN KLIMENKO,                         No. 19-56359

                Appellant,                      D.C. No. 2:18-cv-09873-SJO

 v.
                                                MEMORANDUM*
ROSENDO GONZALEZ, Chapter 7
Trustee,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Chapter 7 debtor Wladimer John Klimenko appeals pro se from the district

court’s judgment affirming the bankruptcy court’s order denying Klimenko’s

motion to set aside the default judgment in an adversary proceeding against him.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy court’s conclusions of law and for clear error its findings of fact.

Decker v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010). We

affirm.

      The bankruptcy court did not abuse its discretion by denying Klimenko’s

motion to set aside the default judgment under Federal Rule of Civil Procedure

60(b)(1) because Klimenko failed to demonstrate any basis for such relief. See

Fed. R. Bankr. P. 9024 (making Fed. R. Civ. P. 60(b) applicable to bankruptcy

cases); United States v. Aguilar, 782 F.3d 1101, 1105-07 (9th Cir. 2015) (setting

forth standard of review and discussing factors to consider when a party seeks

relief from a default judgment under Fed. R. Civ. P. 60(b)(1)); see also 11 U.S.C.

§ 727(a) (2005) (setting forth the rule for denial of discharge).

      AFFIRMED.




                                           2                                      19-56359